      Case 4:20-cv-01789 Document 10 Filed on 07/31/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     July 31, 2020
                     IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DAVID ANTHONY FLEMING,                        §
TDCJ # 02141069,                              §
                                              §
        Plaintiff,                            §
                                              §
VS.                                           §     CIVIL ACTION NO. 4:20-1789
                                              §
HUNTSVILLE PAROLE PANEL, et al.,              §
                                              §
        Defendants.                           §

                      MEMORANDUM OPINION AND ORDER

       Plaintiff David Anthony Fleming, an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”), proceeds pro se and in forma

pauperis. On June 11, 2020, the Court issued an order for Fleming to submit a more

definite statement of his remaining claims. See Dkt. 8. The order warned Fleming that

failure to submit his more definite statement within 30 days could lead to dismissal under

Federal Rule of Civil Procedure 41(b).

       Fleming’s deadline for compliance was July 13, 2020. To date, Fleming has not

submitted his more definite statement as required. Under the inherent powers necessarily

vested in a district court to manage its own affairs, the Court determines that dismissal for

want of prosecution is appropriate. See FED. R. CIV. P. 41(b); Gates v. Strain, 885 F.3d

874 (5th Cir. 2018); Nottingham v. Warden, Bill Clements Unit, 837 F.3d 438, 440–41

(5th Cir. 2016) (a district court may dismiss an action sua sponte for failure to prosecute

an action or to comply with court orders). However, relief from this order may be granted



1/2
      Case 4:20-cv-01789 Document 10 Filed on 07/31/20 in TXSD Page 2 of 2




if Fleming makes a proper showing under Rule 60(b) of the Federal Rules of Civil

Procedure. At a minimum, a proper showing under Rule 60(b) includes submission of a

more definite statement as previously instructed.

       The Court orders that Fleming’s remaining claims are DISMISSED without

prejudice. All pending motions, if any, are denied as moot.

       The Clerk will provide a copy of this order to the plaintiff.

       SIGNED at Houston, Texas, this 31st day of July, 2020.


                                              ___________________________________
                                              GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




2/2
